 

Exhibit 10.2

MODIFICATION, TERMINATION AND RELEASE
OF LEASE

This Modification, Termination and Release of Lease (the “Agreement”) is dated
December 22, 2006 (the “Effective Date”) by and between SatCon Technology
Corporation (“SatCon”) and Paul E. Hanlon, Trustee of C&M Realty Trust (“C&M”). 
All terms not otherwise defined herein shall have the meaning ascribed to them
in the Lease (defined below).

WHEREAS, C&M entered into a lease with Folio Acquisition Corp. (“FAC”) dated
March 3, 1998 for the premises at 7 Coppage Drive, Worcester, MA which was
amended on March 31, 2001 to identify Folio Group, Inc., a successor in interest
to FAC (“Folio”), as the lessee (collectively, the “Major Lease”), and on March
31, 2001, Folio sublet the premises to SatCon under a sublease (the “Sublease”)
to which C&M consented (the “Consent”);

WHEREAS, on June 21, 2002, Folio defaulted on the Major Lease and SatCon
exercised its right to enter into a direct lease with the Lessor upon all the
terms and conditions contained in the Major Lease, as modified by the Sublease
and the Consent;

WHEREAS, on March 20, 2005, SatCon and C&M entered into a Confirmation of
Exercise of Option, Establishment of Direct Lease and Modification of Direct
Lease (the “Option Exercise”); and

WHEREAS, SatCon desires to terminate the Major Lease, as modified by the
Sublease, the Consent and the Option Exercise (collectively, the “Lease”), prior
to the termination date included therein of March 31, 2010 and C&M agrees to
such early termination subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereby agree as follows:

1.             Expiration of Lease.  The parties agree that subject to the terms
and conditions of this Agreement, the Term of the Lease shall expire on the
later of (a) February 15, 2007 or (b) the date on which the Registration
Statement (as defined in Section 4.1(a) below) becomes effective at 11:59 p.m.
(the “Termination Date”) and that such early expiration shall not constitute a
default by SatCon under the Lease.

2.             Return of Premises.  SatCon agrees that on or prior to the
Termination Date, it shall remove its property from the Premises in accordance
with Section 13.1 of the Major Lease, as modified by the Sublease, the Consent
and this Agreement. The parties agree that SatCon shall take the following
actions as part of this Agreement:

(i)                                     Demolish the machine shop, compressor
room and small test room down to the floor surface;

(ii)                                  Remove the two (2) crane systems down to
the floor surfaces;

(iii)                               Remove outside mufflers and repair any
damages to the building caused by such removal;

(iv)                              Remove the outside trailers;

(v)                                 Remove the inventory cage; and

(vi)                              Cut the power to the mini uninterrupted power
supply outside the building (the “UPS”).

The parties agree that the electric, compressed air drops, the cafeteria and UPS
(including the electrical room in the UPS area) may remain within the Premises
and need not be removed by SatCon. Consistent

1


--------------------------------------------------------------------------------




with the terms of the Lease and except as set forth in this Section 2, SatCon
shall yield up the Premises to C&M in the same condition as existed on March 31,
2001, or as they may have been put thereafter, ordinary wear and tear and damage
by fire and casualty and damage resulting from any failure of the C&M to perform
its obligations only excepted.  Other than as specifically set forth in this
Section 2, SatCon shall have no further restoration obligation with respect to
the Premises upon expiration of the Lease.  Other than as specifically stated
herein, nothing in Section 1 or this Section 2 shall relieve SatCon of its
obligations under the Lease during the period up to and including the
Termination Date.

3.             Issuance of Shares.

3.1           The parties acknowledge and agree that absent this Agreement, or
any other permitted earlier termination of the Lease, the aggregate base rent
payable by SatCon for the Premises for the remaining Lease term of three (3)
years and three (3) months (from December 31, 2006 through March 31, 2010) is
equal to One Million Two Hundred Seventy-nine Thousand Three Hundred Twenty
Dollars ($1,279,320.00).  SatCon and C&M hereby agree that as consideration for
the earlier expiration of the Lease contemplated in Section 1 and in lieu of any
continuing payments or other obligations of SatCon thereunder as a result of
such early expiration, SatCon shall issue to C&M Eight Hundred Fifty Thousand
(850,000) shares of the common stock of SatCon, $0.01 par value, (the “Shares”)
on January 2, 2007 (the “Issuance Date”).

3.2           C&M understands that upon issuance, the Shares will not be
registered under the securities laws of the United States or any other
jurisdiction and may not be transferred or resold except as permitted pursuant
to a valid registration statement or an applicable exemption from registration.

3.3           In connection with the private placement of the Shares to C&M, C&M
represents that:

(a)           C&M is acquiring the Shares for its own account and not with a
view to or for distributing or reselling such Shares or any part thereof,
without prejudice, however, to its right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Shares pursuant to an effective registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), or under an exemption from such
registration and in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
C&M to hold Shares for any period of time.

(b)           C&M is an “accredited investor” as defined in Rule 501(a) under
the Securities Act.

(c)           C&M, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment. 
C&M is able to bear the economic risk of an investment in the Shares.

4.             Registration of the Shares; Compliance with the Securities Act;
Sales of the Shares.

4.1           Registration Procedures and Other Matters.  SatCon shall:

(a)         subject to receipt of necessary information from C&M after prompt
request from SatCon to C&M to provide such information, prepare and file with
the SEC, within 30 days after the Issuance Date, a “shelf” registration
statement covering the resale of all Shares for an offering to be made on a
continuous basis pursuant to Rule 415 (the “Registration Statement”).  The
Registration

2


--------------------------------------------------------------------------------




Statement shall be on Form S-3.  In the event the Form S-3 is not available for
the registration of the resale of Shares hereunder, SatCon shall register the
resale of the Shares on another appropriate form in accordance herewith;

(b)         subject to receipt of necessary information from C&M after prompt
request from SatCon to C&M to provide such information, use its best efforts to
cause the Registration Statement to become effective within 90 days after the
Issuance Date.

(c)         use best efforts to prepare and file with the SEC such amendments
and supplements to the Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep the Registration Statement
current, effective and free from any material misstatement or omission to state
a material fact for a period not exceeding, with respect the Shares, the earlier
of (i) the first anniversary of the Issuance Date, (ii) the date on which C&M
may sell all Shares then held by C&M without restriction by the volume
limitations of Rule 144(e) of the Securities Act and the rules and regulations
promulgated thereunder, or (iii) such time as all Shares have been sold pursuant
to the Registration Statement;

(d)         comply with any prospectus publication requirement then applicable
to it and furnish to C&M with respect to the Shares registered under the
Registration Statement such number of copies of the Registration Statement,
Prospectuses and Preliminary Prospectuses in conformity with the requirements of
the Securities Act and such other documents as C&M may reasonably request, in
order to facilitate the public sale or other disposition of all or any of the
Shares by C&M; provided, however, that the obligation of SatCon to deliver
copies of Prospectuses or Preliminary Prospectuses to C&M shall be subject to
the receipt by SatCon of reasonable assurances from C&M that C&M will comply
with the applicable provisions of the Securities Act and of such other
securities or blue sky laws as may be applicable in connection with any use of
such Prospectuses or Preliminary Prospectuses;

(e)         file documents required of SatCon for normal blue sky clearance in
states specified in writing by C&M and use its best efforts to maintain such
blue sky qualifications during the period SatCon is required to maintain the
effectiveness of the Registration Statement pursuant to Section 4.1(c);
provided, however, that SatCon shall not be required to qualify to do business
or consent to service of process in any jurisdiction in which it is not now so
qualified or has not so consented;

(f)          bear all expenses in connection with the procedures in paragraph
(a) through (e) of this Section 4.1 (other than underwriting discounts or
commissions, brokers’ fees and similar selling expenses, and any other fees or
expenses incurred by C&M, including attorneys’ fees of C&M) and the registration
of the Shares pursuant to the Registration Statement; and

(g)         advise C&M, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued.

4.2           Transfer of Shares After Registration; Suspension.

(a)         C&M agrees that it will not effect any disposition of the Shares
that would constitute a sale within the meaning of the Securities Act except as
contemplated in the Registration Statement referred to in Section 4.1 and as
described below or as otherwise permitted by law, and that it will promptly
notify SatCon of any changes in the information set forth in the Registration
Statement regarding C&M or its plan of distribution.

3


--------------------------------------------------------------------------------




 

(b)         Except in the event that paragraph (c) below applies, SatCon shall
(i) if deemed necessary by SatCon, prepare and file from time to time with the
SEC a post-effective amendment to the Registration Statement or a supplement to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and so that, as thereafter delivered
to purchasers of the Shares being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;
(ii) provide C&M copies of any documents filed pursuant to Section 4.2(b)(i) as
C&M may reasonably request; and (iii) inform C&M that SatCon has complied with
its obligations in Section 4.2(b)(i) (or that, if SatCon has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, SatCon will notify C&M to that effect, will use its best
efforts to secure the effectiveness of such post-effective amendment as promptly
as possible and will promptly notify C&M pursuant to Section 4.2(b)(i) hereof
when the amendment has become effective).

(c)         Subject to paragraph (d) below, in the event (i) of any request by
the SEC or any other federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by SatCon of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) of any event or circumstance which, upon the advice of its
counsel, necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, then SatCon shall deliver a certificate in writing to C&M (the
“Suspension Notice”) to the effect of the foregoing and, upon receipt of such
Suspension Notice, C&M will refrain from selling any Shares pursuant to the
Registration Statement (a “Suspension”) until C&M’s receipt of copies of a
supplemented or amended Prospectus prepared and filed by SatCon, or until it is
advised in writing by SatCon that the current Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in any such Prospectus.  In the event of any
Suspension, SatCon will use its best efforts to cause the use of the Prospectus
so suspended to be resumed as soon as reasonably practicable within 20 business
days after the delivery of a Suspension Notice to C&M.  In addition to and
without limiting any other remedies (including, without limitation, at law or at
equity) available to C&M, C&M shall be entitled to specific performance in the
event that SatCon fails to comply with the provisions of this Section 4.2(c).

(d)         Notwithstanding the foregoing paragraphs of this Section 4.2, C&M
shall not be prohibited from selling Shares under the Registration Statement as
a result of Suspensions for more than 60 days in any twelve month period,
unless, in the good faith judgment of SatCon’s Board of Directors, upon the
written opinion of counsel of SatCon, the sale of Shares under the Registration
Statement in reliance on this paragraph 4.2(d) would be reasonably likely to
cause a violation of the Securities Act or the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), and result in liability to SatCon.

4


--------------------------------------------------------------------------------




 

(e)         Provided that a Suspension is not then in effect, C&M may sell
Shares under the Registration Statement, provided that it complies with any
prospectus delivery requirement then applicable to it.  Upon receipt of a
request therefor, SatCon has agreed to provide an adequate number of current
Prospectuses (including documents incorporated by reference therein) to C&M and
to supply copies to any other parties requiring such Prospectuses.

4.3           Indemnification.  For the purpose of this Section 4.3:

(i)              the term “Registration Statement” shall include the Prospectus
in the form first filed with the SEC pursuant to Rule 424(b) of the Securities
Act or filed as part of the Registration Statement at the time of effectiveness
if no Rule 424(b) filing is required, and any exhibit, supplement or amendment
included in or relating to the Registration Statement referred to in
Section 4.1; and

(ii)             the term “Untrue Statement” means any untrue statement or
alleged untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(a)         SatCon agrees to indemnify and hold harmless C&M from and against
any losses, claims, damages, expenses or liabilities to which C&M may become
subject (under the Securities Act or otherwise) insofar as such losses, claims,
damages, expenses or liabilities (or actions or proceedings in respect thereof)
arise out of, or are based upon (i) any breach of the representations or
warranties of SatCon contained in this Section 4 or failure to comply with the
covenants and agreements of SatCon contained in this Section 4, (ii) any Untrue
Statement, or (iii) any failure by SatCon to fulfill any undertaking included in
the Registration Statement as amended or supplemented from time to time, and
SatCon will reimburse C&M for any reasonable legal or other expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim, or preparing to defend any such action, proceeding or
claim, provided, however, that SatCon shall not be liable in any such case to
the extent that such loss, claim, damage or liability arises out of, or is based
upon, an Untrue Statement made in reliance upon and in conformity with written
information furnished to SatCon by or on behalf of C&M specifically for use in
preparation of the Registration Statement, as amended or supplemented from time
to time (including, without limitation, information set forth in a C&M
Questionnaire), or the failure of C&M to comply with its covenants and
agreements contained in Section 4 hereof respecting sale of the Shares or any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to C&M prior to the pertinent sale or sales by
C&M.  SatCon shall reimburse C&M for the indemnifiable amounts provided for
herein on demand as such expenses are incurred.

(b)         C&M agrees to indemnify and hold harmless SatCon (and each person,
if any, who controls SatCon within the meaning of Section 15 of the Securities
Act, each officer of SatCon who signs the Registration Statement and each
director of SatCon) from and against any losses, claims, damages or liabilities
to which SatCon (or any such officer, director or controlling person) may become
subject (under the Securities Act or otherwise), insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of, or are based upon, (i) any failure of C&M to comply with the covenants and
agreements contained in Section 4 hereof respecting sale of the Shares, or
(ii) any Untrue Statement if such Untrue Statement was made in reliance upon and
in conformity with written information furnished by or on behalf of C&M
specifically for use in preparation of the Registration Statement, as amended or
supplemented from time to time (including, without limitation, information set
forth in a C&M Questionnaire), and C&M will reimburse SatCon (or such officer,
director or controlling person), as the case may be, for any legal or other
expenses reasonably incurred in

5


--------------------------------------------------------------------------------




investigating, defending or preparing to defend any such action, proceeding or
claim.  C&M shall reimburse SatCon or such officer, director or controlling
person, as the case may be, for the indemnifiable amounts provided for herein on
demand as such expenses are incurred.  Notwithstanding the foregoing, C&M’s
aggregate obligation to indemnify SatCon and such officers, directors and
controlling persons shall be limited to the net amount received by C&M from the
sale of the Shares.

(c)         Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 4, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying person will not relieve it from any liability which it may have to
any indemnified person under this Section 4 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 4. 
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person.  After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties.  In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld or delayed.  No
indemnifying person shall, without the prior written consent of the indemnified
person, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified person is or could have been a party and
indemnification could have been sought hereunder by such indemnified person,
unless such settlement includes an unconditional release of such indemnified
person from all liability on claims that are the subject matter of such
proceeding.

(d)         If the indemnification provided for in this Section 4 is unavailable
to or insufficient to hold harmless an indemnified person under subsection (a)
or (b) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying person shall contribute to the amount paid or payable by such
indemnified person as a result of such losses, claims, damages or liabilities
(or actions in respect thereof) in such proportion as is appropriate to reflect
the relative fault of SatCon on the one hand and C&M on the other in connection
with the statements or omissions or other matters which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative fault shall be determined
by reference to, among other things, in the case of an Untrue Statement, whether
the Untrue Statement relates to information supplied by SatCon on the one hand
or C&M on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such Untrue Statement.  SatCon
and C&M agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation or by any other
method of allocation which does not take into account the equitable
considerations referred to above in this subsection (d).  The amount paid or
payable by an indemnified person as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be

6


--------------------------------------------------------------------------------




deemed to include any legal or other expenses reasonably incurred by such
indemnified person in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), C&M shall not
be required to contribute any amount in excess of the amount by which the net
amount received by C&M from the sale of the Shares to which such loss relates
exceeds the amount of any damages which C&M has otherwise been required to pay
by reason of such Untrue Statement.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e)         The parties hereby acknowledge that they are sophisticated business
persons who were represented by counsel during the negotiations regarding the
provisions hereof including, without limitation, the provisions of this
Section 4, and are fully informed regarding said provisions.  They further
acknowledge that the provisions of this Section 4 fairly allocate the risks in
light of the ability of the parties to investigate SatCon and its business in
order to assure that adequate disclosure is made in the Registration Statement
as required by the Securities Act and the Exchange Act.  The parties are advised
that federal or state public policy as interpreted by the courts in certain
jurisdictions may be contrary to certain of the provisions of this Section 4,
and the parties hereto hereby expressly waive and relinquish any right or
ability to assert such public policy as a defense to a claim under this
Section 4 and further agree not to attempt to assert any such defense.

(f)          For avoidance of confusion, in the event SatCon is the indemnifying
person, each control person, director, or officer of SatCon referred to in
subsection (b) of this Section 4 is not an indemnifying person for purposes of
subsection (c) or (d) thereof.

4.4           Termination of Conditions and Obligations.  The conditions
precedent imposed by Section 3.2 and this Section 4 upon the transferability of
the Shares shall cease and terminate as to any particular number of the Shares
when such Shares shall have been effectively registered under the Securities Act
and sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement covering such Shares or at
such time as an opinion of counsel reasonably satisfactory to SatCon shall have
been rendered to the effect that such conditions are not necessary in order to
comply with the Securities Act.

4.5           Information Available.  So long as the Registration Statement is
effective covering the resale of Shares owned by C&M, SatCon will furnish to
C&M:

(a)         as soon as practicable after it is available, one copy of (i) its
Annual Report to Stockholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants), (ii) its Annual Report on
Form 10-KSB unless available on the SEC’s EDGAR website (www.sec.gov), and
(iii) its Quarterly Reports on Form 10-QSB (the foregoing, in each case,
excluding exhibits) unless available on the SEC’s EDGAR website;

(b)         upon the request of C&M, all exhibits excluded by the parenthetical
to subparagraph (a) of this Section 4.5 as filed with the SEC and all other
information that is made available to shareholders; and

(c)         upon the reasonable request of C&M, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and
upon the reasonable request of C&M, the President or the Chief Financial Officer
of SatCon (or an appropriate designee thereof) will meet with C&M or a
representative thereof at SatCon’s headquarters to discuss all information
relevant for disclosure in the Registration Statement covering the Shares and
will otherwise

7


--------------------------------------------------------------------------------




cooperate with C&M in conducting an investigation for the purpose of reducing or
eliminating such Investor’s exposure to liability under the Securities Act,
including the reasonable production of information at SatCon’s headquarters;
provided, that SatCon shall not be required to disclose any confidential
information to or meet at its headquarters with C&M until and unless C&M shall
have entered into a confidentiality agreement in form and substance reasonably
satisfactory to SatCon with SatCon with respect thereto.

4.6           Legend; Restrictions on Transfer.  The certificate or certificates
for the Shares (and any securities issued in respect of or exchange for the
Shares) shall be subject to a legend or legends restricting transfer under the
Securities Act and referring to restrictions on transfer herein, such legend to
be substantially as follows:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE OPINION OF
COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES,
SUCH OFFER, SALE OR TRANSFER OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

4.7           Sale of the Shares; Volume Restrictions.

(a)           C&M expressly agrees that any sale of Shares pursuant to the
Registration Statement or otherwise will be sold subject to the volume
restrictions set forth below and C&M will deliver a copy of the Prospectus
contained in the Registration Statement to the purchaser or purchasers, directly
or through C&M’s broker, in connection with such sale, in each case in
compliance with the requirements of the Securities Act and Exchange Act
applicable to such sale.

(b)           C&M agrees that notwithstanding anything to the contrary contained
herein (i) in any single trading day, C&M will not sell Shares in excess of ten
percent (10%) of the average reported daily volume in SatCon’s common stock for
the four weeks immediately preceding the sale; and (ii) in any single trading
week, C&M will not sell Shares in excess of ten percent (10%) of the average
reported weekly volume in SatCon’s common stock for the four weeks immediately
preceding the sale.  C&M agrees to provide SatCon with written notice of such
Share sales and the proceeds received by C&M on account of such sales on a
weekly basis.

(b)           C&M further agrees that the Shares will only be sold while the
Registration Statement is effective, unless another exemption from registration
is available.  Any sale by C&M of Shares pursuant to the Registration Statement
shall be sold in a manner described under the caption “Plan of Distribution” in
such Registration Statement.  On the basis of, and subject to, compliance by C&M
with the covenants contained in this Section 4.7, upon effectiveness of the
Registration Statement, SatCon shall as soon as practicable (but not later than
five business days after surrender of the legended certificates to SatCon’s
transfer agent and notice of such surrender has been provided) cause
certificates evidencing the Shares previously issued to be replaced with
certificates which do not bear the restrictive legends specified above in
Section 4.6.  C&M acknowledges that the removal of the restrictive legends from
certificates representing Shares as provided in this Section 4.7 is predicated
upon SatCon’s reliance on C&M’s compliance with its covenants in this Section
4.7.

8


--------------------------------------------------------------------------------




 

5.             Release; Limitation of Liability.  Effective upon the Issuance
Date, C&M, on its own behalf and on behalf of its agents, assigns, successors,
predecessors, heirs, executors, administrators, and legal representatives,
hereby releases and forever discharges SatCon and its respective directors,
officers, agents, shareholders, employees, independent contractors, advertising
agencies, representatives, assigns, successors, predecessors, heirs, executors,
administrators, related entities (including, without limitation, any parent,
subsidiary and affiliated companies) and legal representatives, of and from any
and all manner of action or actions, claims, demands, damages, losses, actions,
causes of action or suits of whatever kind or nature, whether known or not known
to date hereof, which C&M may have by reason of any matter, fact, cause or thing
of any conceivable kind or character whatsoever, relating to the Lease except as
specifically set forth in this Agreement.  The parties agree that SatCon’s total
aggregate liability for any breach of Section 3 or 4 of this Agreement shall be
limited to Seven Hundred Seventy-Six Thousand Dollars ($776,000.00) and any
costs incurred by C&M in connection with the collection of such amount,
including reasonable attorneys’ fees, less any rent paid by SatCon to C&M after
February 15, 2007 and prior to the Termination Date.

6.             Miscellaneous.


6.1.          TRANSFERS, SUCCESSORS AND ASSIGNS.  THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE
SUCCESSORS AND ASSIGNS OF THE PARTIES.  NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO OR
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS,
OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT.


6.2.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD
TO ITS PRINCIPLES OF CONFLICTS OF LAWS.


6.3.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT MAY ALSO
BE EXECUTED AND DELIVERED BY FACSIMILE SIGNATURE AND IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


6.4.          TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES USED IN THIS
AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.


6.5.          NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN OR MADE
PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN:  (A) UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED, (B) WHEN SENT BY
CONFIRMED ELECTRONIC MAIL OR FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF
THE RECIPIENT, AND IF NOT SO CONFIRMED, THEN ON THE NEXT BUSINESS DAY, (C) FIVE
(5) DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR (D) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN
VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS SHALL BE SENT TO THE RESPECTIVE
PARTIES AT THEIR ADDRESS AS SET FORTH ABOVE, AS SUBSEQUENTLY MODIFIED BY WRITTEN
NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 6.5.


6.6.          AMENDMENTS.  ANY TERM OF THIS AGREEMENT MAY BE AMENDED AND THE
OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED (EITHER GENERALLY OR IN A
PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), ONLY WITH THE
WRITTEN CONSENT OF THE PARTIES.


6.7.          SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
HEREOF SHALL IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION.

9


--------------------------------------------------------------------------------




 


6.8.          ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE EXHIBITS HERETO,
IF ANY) CONSTITUTES THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


6.9.          CHOICE OF FORUM AND CONSENT TO JURISDICTION.  ANY ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT CONTEMPLATED HEREIN OR DELIVERED PURSUANT HERETO, SHALL BE BROUGHT
ONLY IN A FEDERAL OR STATE COURT HAVING JURISDICTION AND VENUE IN WORCESTER,
MASSACHUSETTS, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT VENUE IN THE CITY OF
WORCESTER, MASSACHUSETTS IS PROPER.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY LEGAL ACTION OR PROCEEDING, ANY DEFENSE OR ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY
REASON, INCLUDING CLAIMS THAT SUCH PARTY MAY BE IMMUNE FROM THE ABOVE-DESCRIBED
LEGAL PROCESS, OR THAT SUCH PROCEEDING IS BROUGHT IN AN INCONVENIENT OR
OTHERWISE IMPROPER FORUM OR THAT THIS AGREEMENT OR ANY OF THE OTHER
AFOREMENTIONED DOCUMENTS, INSTRUMENTS OR AGREEMENTS, OR THE SUBJECT MATTER
HEREOF OR THEREOF, MAY NOT BE ENFORCED BY SUCH COURTS.


6.10.        DELAYS OR OMISSIONS.  NO DELAY OR OMISSION TO EXERCISE ANY RIGHT,
POWER OR REMEDY ACCRUING TO ANY PARTY UNDER THIS AGREEMENT, UPON ANY BREACH OR
DEFAULT OF ANY OTHER PARTY UNDER THIS AGREEMENT, SHALL IMPAIR ANY SUCH RIGHT,
POWER OR REMEDY OF SUCH NON-BREACHING OR NON-DEFAULTING PARTY NOR SHALL IT BE
CONSTRUED TO BE A WAIVER OF ANY SUCH BREACH OR DEFAULT, OR AN ACQUIESCENCE
THEREIN, OR OF OR IN ANY SIMILAR BREACH OR DEFAULT THEREAFTER OCCURRING; NOR
SHALL ANY WAIVER OF ANY SINGLE BREACH OR DEFAULT BE DEEMED A WAIVER OF ANY OTHER
BREACH OR DEFAULT THERETOFORE OR THEREAFTER OCCURRING.  ANY WAIVER, PERMIT,
CONSENT OR APPROVAL OF ANY KIND OR CHARACTER ON THE PART OF ANY PARTY OF ANY
BREACH OR DEFAULT UNDER THIS AGREEMENT, OR ANY WAIVER ON THE PART OF ANY PARTY
OF ANY PROVISIONS OR CONDITIONS OF THIS AGREEMENT, MUST BE IN WRITING AND SHALL
BE EFFECTIVE ONLY TO THE EXTENT SPECIFICALLY SET FORTH IN SUCH WRITING.

6.11.        Counterparts; Facsimile Signatures.  This Agreement may be executed
in counterparts, each of which will be deemed an original, and all of which
together constitute one and the same instrument. Facsimile signatures will be
considered original signatures.

[Remainder of Page Intentionally Left Blank]

10


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the Effective Date.

SATCON TECHNOLOGY CORPORATION

 

PAUL E. HANLON, TRUSTEE OF C&M
REALTY TRUST

 

By

 

/s/ David E. O’Neil

 

By

 

/s/ Paul Hanlon

 

 

 

 

 

 

 

Printed

 

David E. O’Neil

 

Printed

 

Paul Hanlon

 

 

 

 

 

 

 

Title

 

V.P. Finance and Treasurer

 

Title

 

 

 

 

11


--------------------------------------------------------------------------------